Citation Nr: 9900540	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-38 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of Agent 
Orange exposure, to include headaches, depression, 
unspecified eye problems, acute abdominal or pelvic pain, and 
numbness in the legs and arms.

2.  Entitlement to an increased evaluation for the veterans 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for residuals of Agent 
Orange exposure, to include headaches, depression, 
unspecified eye problems, acute abdominal or pelvic pain, and 
numbness in the legs and arms.  Also appealed was a March 
1995 rating decision, which denied the veterans claim 
seeking an increased evaluation for his service-connected 
PTSD, then rated as 30 percent disabling.  It is noted that a 
subsequent rating decision of the RO, in August 1998, 
increased the disability evaluation of his PTSD from 30 to 70 
percent.

The Board notes that, on his VA Form 9, received in August 
1996, the veteran checked a box so as to indicate his desire 
for a hearing before a traveling Member of the Board.  
However, the record indicates that a subsequent communication 
from the veteran and his representative, received in January 
1998, indicated that a hearing was no longer desired, and it 
was requested that the veterans claims be forwarded to the 
Board.

REMAND

An appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after the agency 
of original jurisdiction (AOJ) has issued the claimant a 
Statement of the Case (SOC), the appeal is completed by 
filing a Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1998).

A Substantive Appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made by the AOJ.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1998). If the claimant/appellant fails to file a 
Substantive Appeal in a timely manner, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 
Vet.App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet.App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely Substantive Appeal does not appear to have been 
received with respect to either of the veterans claims.   In 
this regard, the record demonstrates that the veterans claim 
seeking service connection for residuals of Agent Orange 
exposure was denied by a February 1995 rating decision and 
the RO mailed notification to the veteran of its decision to 
deny that claim on February 4, 1995.  The record further 
demonstrates that the veterans claim seeking an increased 
evaluation for his PTSD was denied in a March 1995 rating 
decision, and that the RO mailed notification to the veteran 
of its decision to deny that claim on March 7, 1995.  The RO 
received a NOD from the veteran, pertaining to both those 
issues, on August 10, 1995.  The veteran was provided with a 
SOC on August 22, 1995.  Thereafter, there were no pertinent 
communications from either the veteran or his representative 
until August 8, 1996, at which time the RO received a VA Form 
9 from the veteran indicating his desire to appeal the issues 
previously identified in the August 1995 SOC.

The Board notes that the one-year time limit for filing a 
Substantive Appeal expired on February 4, 1996, and March 7, 
1996, respectively as to the two rating decisions, and that 
the veterans VA Form 9 was received well after those dates.  
Nor does the record reflect that the veteran had submitted 
any requests seeking an extension of time within that time 
period.

Thereafter, additional VA medical records and private medical 
records were received into the evidentiary record and, in 
December 1996, the RO sent the veteran a Supplemental SOC 
(SSOC) indicating that the denial of an increased evaluation 
for his PTSD was continued.  The SSOC further notified the 
veteran that new and material evidence would now be required 
to reopen his claim seeking service connection for residuals 
of Agent Orange exposure.  Following the receipt of further 
VA medical records, another SSOC was provided to the veteran 
in May 1997, although that SSOC pertained only to issue of 
his PTSD evaluation.

On February 4, 1998, the RO sent a letter to the veteran 
informing him that his appeal could not be continued, as it 
had not been timely filed.  The veteran was provided with 
notice of his appellate rights, to be exercised if he was in 
disagreement with the decision.  The Board notes that, to 
date, the veteran has not submitted any specific NOD to the 
February 1998 decision of the RO that his appeal had not been 
timely filed.  We also note that additional VA medical 
records were subsequently received into the record and that, 
by an August 1998 rating decision, an increased evaluation of 
70 percent was granted for his PTSD.  Further communications 
received from the veterans representative, in August 1998 
and October 1998, indicate that the veteran continues to seek 
a further increased evaluation for his service-connected 
PTSD, as it has been argued that a 100 percent disability 
evaluation is warranted, and also continues to seek to reopen 
his claim seeking service connection for residuals of Agent 
Orange exposure.  The RO, in August 1998, certified the 
issues, as identified on the first page hereinabove, to the 
Board for appellate decision.

The U.S. Court of Veterans Appeals has held that, when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether any SOC and/or SSOC 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. §§ 19.29, 19.31 (1998).  If not, the matter 
must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

This is one of those cases; despite the apparent untimeliness 
of the appeal(s), the Board concludes that it would be 
potentially prejudicial to go forward and dismiss this case 
without the veterans having had the opportunity to address 
the issue of whether his appeal was timely perfected.  In 
addition, the Board notes that, although the veteran has not 
submitted an NOD specifically addressing the February 1998 
decision which informed him that his Substantive Appeal had 
not been timely filed with respect to the matters certified 
on appeal, it is possible that the VA Form 646, submitted by 
his representative in August 1996, may be liberally construed 
as an NOD on the question of timeliness of his appeal.  In 
the exercise of the doctrine of reasonable doubt/benefit of 
the doubt, we will so construe the representatives 
submission, and hold that it constitutes a timely NOD in 
response to the ROs February 4, 1998, letter.  In view of 
the foregoing, it is appropriate that the claims file be 
remanded so that the veteran may now be provided with an SSOC 
with respect to the issue of the timeliness and/or adequacy 
of his appeal.  Consequently, the Board will remand the 
matter to the RO to avoid the possibility of prejudice to the 
veteran.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

Regarding the issue of whether the 
veteran has timely perfected an appeal as 
to either of his claims, the RO should 
issue an SSOC, which should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, and a determination as to the 
timeliness/adequacy of his appeal, with 
appropriate citations, including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.203, 20.302.  See 38 C.F.R. 
§§ 19.29, 19.31 (1998).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to ensure due 
process of law.  No action is required by the veteran until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
